DETAILED ACTION   
Claims 1-12 are pending.
Claim 1 is amended.
No Claim(s) is/are canceled.
Claims 2-12 are newly added.
Claims 1-12 are rejected. This rejection is made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,517,085; U.S. Patent No. 9,949,250; U.S. Patent No. 9,020,517 and U.S. Patent No. 8,331,947 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 01/04/2021 have been fully considered but are moot in view of the new ground of rejections.
Double Patenting
	The rejections to claim 1 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,517,085; U.S. Patent No. 9, 949,250; U.S. Patent No. 9,020,517 and U.S. Patent No. 8,331,947 are withdrawn in view of a Terminal Disclaimer filed on 01/04/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. §103(a) as being unpatentable over Wang et al. (US 2016/0323906 A1) hereinafter “Wang” in view of Malladi (US 2008/0205348 A1).
As per claim 1, Wang discloses a method for receiving acknowledgment information by a base station in a wireless communication system (Wang, [0007], send feedback to the original sender in the form of a positive acknowledgment (ACK)), the method comprising: 
transmitting, to a user equipment, configuration information on a resource configuration for transmission of the acknowledgement information (Wang, claim 23, transmit, to a wireless transmit/receive unit (WTRU), a first control information…second control information), the configuration information including first information indicating a start resource block (RB) to be used for the transmission of the acknowledgement information (Wang, claim 23, a first control information indicating a first allocation of resources, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU).
(Wang, claim 23, second control information indicating a second allocation of resources, wherein the second allocation of resources indicates at least a second number of resource blocks assigned to the WTRU).
Wang does not explicitly disclose second information indicating an initial cyclic shift of a sequence.
Malladi discloses the cyclic shift of a sequence is defined in resource block (Malladi, [0052], there is an implicit one-to-one mapping from resource block (VRB) index (i.e., DL allocation) to UL ACK location in frequency and time-varying cyclic shift. Consider an illustrative example in which there are m cyclic shifts of ZC sequences defined per UL resource block (RB)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Malladi related to second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information and have modified the teaching of Wang in order to reduce overhead and improve resource allocation (Abstract).
Wang in view of Malladi disclose receiving, from the user equipment, the acknowledgement information on a physical uplink control channel based on the configuration information, the acknowledgement information being received from the user equipment in response to a downlink transmission of the base station (Wang, [0043], a physical layer ACK or NAK is preferably transmitted back to the eNB to improve the reliability of the resource allocation signaling).

(Wang, Claim 23, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU)

As per claim 3, Wang in view of Malladi disclose the method of claim 1, wherein frequency hopping is applied in a unit of slot for the transmission of the acknowledgement information (Wang, [0043], the frequency hopping pattern may be provided as part of the radio resource allocation signaling)

As per claim 4, Wang discloses a base station for receiving acknowledgement information in a wireless communication system, the base station (Wang, [0028], a base station) comprising: 
a transceiver (Wang, [0050], a radio frequency transceiver); and 
a controller (Wang, [0028], a site controller) configured to: 
transmit, to a user equipment, through the transceiver, configuration information on a resource configuration for transmission of the acknowledgement information (Wang, claim 23, transmit, to a wireless transmit/receive unit (WTRU), a first control information…second control information)
the configuration information including first information indicating a start resource block (RB) to be used for the transmission of the acknowledgement information (Wang, claim 23, first control information indicating a first allocation of resources, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU) and second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information (Wang, claim 23, second control information indicating a second allocation of resources, wherein the second allocation of resources indicates at least a second number of resource blocks assigned to the WTRU)
Wang does not explicitly disclose second information indicating an initial cyclic shift of a sequence.
Malladi discloses the cyclic shift of a sequence is defined in resource block (Malladi, [0052], there is an implicit one-to-one mapping from resource block (VRB) index (i.e., DL allocation) to UL ACK location in frequency and time-varying cyclic shift. Consider an illustrative example in which there are m cyclic shifts of ZC sequences defined per UL resource block (RB))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Malladi related to second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information and have modified the teaching of Wang in order to reduce overhead and improve resource allocation (Abstract)
Wang in view of Malladi disclose receiving, from the user equipment, through the transceiver, the acknowledgement information on a physical uplink control channel based on the configuration information, the acknowledgement information being received from the user equipment in response to a downlink transmission of the base station (Wang, [0043], a physical layer ACK or NAK is preferably transmitted back to the eNB to improve the reliability of the resource allocation signaling)

(Wang, Claim 23, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU)

As per claim 6, Wang in view of Malladi disclose the base station of claim 4, wherein frequency hopping is applied in a unit of slot for the transmission of the acknowledgement information (Wang, [0043], the frequency hopping pattern may be provided as part of the radio resource allocation signaling)

As per claim 7, Wang discloses a method for transmitting acknowledgement information by a user equipment in a wireless communication system (Wang, [0004], referred to as user equipments (UEs)), the method comprising: 
receiving, from a base station, configuration information on a resource configuration for transmission of the acknowledgement information (Wang, claim 23, transmit, to a wireless transmit/receive unit (WTRU), a first control information…second control information), the configuration information including first information indicating a start resource block (RB) to be used for the transmission of the acknowledgement information (Wang, claim 23, first control information indicating a first allocation of resources, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU) and second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information (Wang, claim 23, second control information indicating a second allocation of resources, wherein the second allocation of resources indicates at least a second number of resource blocks assigned to the WTRU)
Wang does not explicitly disclose second information indicating an initial cyclic shift of a sequence.
Malladi discloses the cyclic shift of a sequence is defined in resource block (Malladi, [0052], there is an implicit one-to-one mapping from resource block (VRB) index (i.e., DL allocation) to UL ACK location in frequency and time-varying cyclic shift. Consider an illustrative example in which there are m cyclic shifts of ZC sequences defined per UL resource block (RB))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Malladi related to second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information and have modified the teaching of Wang in order to reduce overhead and improve resource allocation (Abstract)
Wang in view of Malladi disclose transmitting, to the base station, the acknowledgement information on a physical uplink control channel based on the configuration information, the acknowledgement information being transmitted by the user equipment in response to a downlink transmission of the base station (Wang, [0043], a physical layer ACK or NAK is preferably transmitted back to the eNB to improve the reliability of the resource allocation signaling)

As per claim 8, Wang in view of Malladi disclose the method of claim 7, wherein the start RB is a first RB in which the acknowledgement information is transmitted from the user (Wang, Claim 23, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU)

As per claim 9, Wang in view of Malladi disclose the method of claim 7, wherein frequency hopping is applied in a unit of slot for the transmission of the acknowledgement information (Wang, [0043], the frequency hopping pattern may be provided as part of the radio resource allocation signaling)

As per claim 10, Wang discloses a user equipment for transmitting acknowledgement information in a wireless communication system, the user equipment comprising: 
a transceiver (Wang, [0050], a radio frequency transceiver)
and a controller (Wang, [0050], a processor) configured to: 
receive, from a base station, through the transceiver, configuration information on a resource configuration for transmission of the acknowledgement information (Wang, claim 23, transmit, to a wireless transmit/receive unit (WTRU), a first control information…second control information) 
the configuration information including first information indicating a start resource block (RB) to be used for the transmission of the acknowledgement information (Wang, claim 23, first control information indicating a first allocation of resources, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU) and second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information (Wang, claim 23, second control information indicating a second allocation of resources, wherein the second allocation of resources indicates at least a second number of resource blocks assigned to the WTRU)
Wang does not explicitly disclose second information indicating an initial cyclic shift of a sequence.
Malladi discloses the cyclic shift of a sequence is defined in resource block (Malladi, [0052], there is an implicit one-to-one mapping from resource block (VRB) index (i.e., DL allocation) to UL ACK location in frequency and time-varying cyclic shift. Consider an illustrative example in which there are m cyclic shifts of ZC sequences defined per UL resource block (RB))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Malladi related to second information indicating an initial cyclic shift of a sequence to be used for the transmission of the acknowledgement information and have modified the teaching of Wang in order to reduce overhead and improve resource allocation (Abstract)
Wang in view of Malladi disclose transmitting, to the base station, through the transceiver, the acknowledgement information on a physical uplink control channel based on the configuration information, the acknowledgement information being transmitted by the user equipment in response to a downlink transmission of the base station (Wang, [0043], a physical layer ACK or NAK is preferably transmitted back to the eNB to improve the reliability of the resource allocation signaling)

 As per claim 11, Wang in view of Malladi disclose the user equipment of claim 10, wherein the start RB is a first RB in which the acknowledgement information is transmitted from (Wang, Claim 23, wherein the first allocation of resources indicates at least a first number of resource blocks assigned to the WTRU)

As per claim 12, Wang in view of Malladi disclose the user equipment of claim 10, wherein frequency hopping is applied in a unit of slot for the transmission of the acknowledgement information (Wang, [0043], the frequency hopping pattern may be provided as part of the radio resource allocation signaling)

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        

/PETER CHEN/Primary Examiner, Art Unit 2462